       Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                     S1 16 Cr. 506 (ALC)
             -against-


LACY DOYLE


             Defendant.




          DEFENDANT LACY DOYLE’S SENTENCING MEMORANDUM




Dated: New York, New York                HAFETZ & NECHELES, LLP
       October 24, 2018                  Frederick P. Hafetz
                                         Noah E. Shelanski
                                         10 East 40th St.
                                         New York, NY 10016
                                         Tel: 212-997-7595
                                         Fax: 212-997-7646
                                         Attorneys for Defendant
                                         Lacy Doyle
      Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 2 of 22



                                   Table of Contents
Preliminary Statement……………………………………………………………………………..1
I. The Section 3553(a) Factors Support a Sentence of Probation………………………………...1
      A. History and Characteristics of Defendant…………………………………………......2
            1. Family………………………………………………………………………….2
            2. Good Deeds and Devotion to Others……………………………...…………...4
            3. Community Service…...……………………………………………………….8
            4. Reputation in the Art World and Significant Efforts to Help Others in the Art
               Community……………………………………………………………………10
            5. Health Problems………………………………………...…………………….13
      B. Nature and Circumstances of the Offense……………………………………………14
      C. General and Specific Deterrence Factors…………………………………………….14
      D. Avoiding Unwanted Disparities……………………………………………………...17
Conclusion……………………………………………………………………………………….18




                                            i
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 3 of 22



Table of Authorities
18 U.S.C. § 3533(a)……………………………………………………………………………….1
Booker v. United States,
       543 U.S. 220 (2005)……………………………………………………………………….2
Gall v. United States,
       552 U.S. 38 (2007)………………………………………………………………..…...2, 17
Kimbrough v. United States,
       552 U.S. 85 (2007)………………………………………………………………………...2
Pepper v. United States,
       562 U.S. 476 (2011)……………………………………………………………………….2
United States v. Adelson,
       441 F. Supp. 2d 506 (S.D.N.Y. 2006)…………………………………………………….2




                                      ii
 Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 4 of 22



                                 TABLE OF EXHIBITS
Exhibit 1 – Eliza Lu Doyle letter
Exhibit 2 – Virgil Doyle letter
Exhibit 3 – Susan Powers letter
Exhibit 4 – Breandan T. Carroll letter
Exhibit 5 – Carolyn Gumpel letter
Exhibit 6 – Joe Carroll letter
Exhibit 7 – Anne Libby letter
Exhibit 8 – Mimi O’Connell Scully letter
Exhibit 9 – Michael Lopez letter
Exhibit 10 – Nyisha Randall letter
Exhibit 11 – Arlene Joy Gibson letter
Exhibit 12 – Janet Desforges letter
Exhibit 13 – Lucy Holland letter
Exhibit 14 – Noor Chadha letter
Exhibit 15 – Mary C. Solomon letter
Exhibit 16 – Bill Powers letter
Exhibit 17 – John Limpert, Jr. letter
Exhibit 18 – Dr. David S. Younger letter
Exhibit 19 – Ryan DiPeri letter




                                         iii
          Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 5 of 22



                                    PRELIMINARY STATEMENT

         We respectfully submit this memorandum on behalf of Lacy Doyle who is scheduled to

be sentenced by the Court on October 30, 2018.

         Ms. Doyle, 61 years old, with an unblemished record, pled guilty to a charge of filing a

false income tax return for the year 2009 pursuant to a plea agreement which stipulates that the

loss is less than $15,000. We respectfully submit that the Section 3553(a) factors here strongly

support a sentence of probation without home confinement as a “sufficient but not greater than

necessary sentence.” 18 U.S.C. § 3553(a).

         As the numerous letters to the Court demonstrate, Ms. Doyle has lived a life of

extraordinary devotion to others and many good deeds for family, friends and the community.

The letters are a testament to her innate desire to help others. As her daughter Eliza states: “[t]his

is simply the way Lacy is wired.” (Ex. 1) 1.

         As stated in our memorandum, we know of no tax case involving undisclosed foreign

accounts in which the guideline level—as stipulated to by the government and by the

Presentence Investigation Report—in which there has been a sentence of incarceration.

         Ms. Doyle has accepted responsibility for her conduct. And she has already fully paid to

IRS the taxes, penalty and interest for the years she is required to do so pursuant to the plea

agreement.

    I.       THE SECTION 3553(a) FACTORS SUPPORT
             A SENTENCE OF PROBATION




1
 The letters submitted to the Court on behalf of the defendant are contained in an Appendix to this memorandum,
numbered in the order in which they appear in this memorandum each with the prefix “Ex.”

                                                        1
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 6 of 22



       In Booker v. United States, 543 U.S. 220 (2005), the Supreme Court ruled that the

Sentencing Guidelines were “advisory” only. Id at 245. District courts have a wide latitude in the

circumstances deemed relevant to sentencing under 18 U.S.C. § 3553(a). Gall v. United States,

552 U.S. 38 (2007); Kimbrough v. United States, 552 U.S. 85 (2007); Pepper v. United States,

562 U.S. 476 (2011).

       A. History and Characteristics of the Defendant

       Lacy’s essential nature is best described by her daughter Eliza in her letter to the Court:

                What sets my mom apart is not that she is willing to take care of others; it’s that
                she truly takes joy in it. I am fairly sure that in Lacy’s eyes, compassion for others
                is what gives life meaning.
(Ex. 1).

       As stated by Judge Rakoff in United States v. Adelson:

                [S]urely, if ever a man is to receive credit for the good he has done, and his
                immediate misconduct assessed in the context of his overall life hitherto, it should
                be at the moment of his sentencing, when his very future hangs in the balance.
                This elementary principle of weighing the good with the bad…was plainly part of
                what Congress had in mind when it directed courts to consider, as a necessary
                sentencing factor, “the history and characteristics of the defendant.”
441 F. Supp. 2d 506, 513-14 (S.D.N.Y. 2006).

       The letters to the Court are a testament to Lacy’s exceptional compassion and good works

done for others. Her devotion to family, friends and the community is writ large in these letters.

   1. Family

       After 22 years of marriage, Lacy and her husband Kevin Doyle separated in 2006 and

divorced in 2009. At the time of the separation, their son Virgil was 15 years old and their

daughter Eliza was 13. Since 2009, Lacy has lived with Joe Carroll whom she has known since


                                                  2
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 7 of 22



high school. Lacy’s children, who had lived primarily with Lacy since the separation, continued

to live primarily with Lacy, and then with Lacy and Joe after 2009. Joe’s son Breandan lived

with them for a substantial part of this time. In his letter to the Court, Virgil writes of his fear of

a “fractured” family that would never be close again after his parents’ separation. Similarly,

Eliza writes “after my parents’ split, I never thought I would experience…family closeness

again.” (Ex. 1). However, as Eliza states, “my mom’s effort to ‘blend’ our family into a new one

was a tremendous success…[she] is the glue holding everyone together.” Id. Virgil writes that

Lacy made the family into “the coherent and loving crowd it is now.” (Ex. 2). Though the

matrimonial proceeding was protracted and bitter because Kevin was “extremely difficult,” Joe’s

sister Susan Powers observes that Lacy “never said a bad word about Kevin to the children”. (Ex.

3).

          Breandan, approximately 11 years old when Joe moved in with Lacy and her children,

writes in his letter that “newly introduced significant others generally fall by the wayside” when

divorced families come to live together, but that “Lacy has been nothing but a loving second

mother to me since first we met” and a consistent “role model for not only her biological

children, but I as well.” (Ex. 4). Joe’s ex-wife Carolyn Gumpel, concerned about Breandan’s

health issues, states that Lacy was “wonderful” with Breandan and that “as mothers we bonded”

and that “[o]ver the years our relationship grew closer.” (Ex. 5).

          Admirable as is Lacy’s devotion to family, the story of Lacy’s devotion to her aged and

infirm mother Zita, as related by Joe Carroll and Lacy’s friends, underscores her commitment to

family.

          When Lacy was 4 years old, Zita divorced Lacy’s father Arthur Davisson, a decorated

World War II naval commander who received two Bronze Stars for his service at the Battles of

                                                   3
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 8 of 22



Iwo Jima and Okinawa. Lacy and her younger sister Darcy lived thereafter with Zita, a highly

successful portrait painter, as she went through a succession of marriages to increasingly affluent

husbands. Although Lacy grew up in the Upper East Side in the trappings of wealth, in fact, as

the letter writers explain, Lacy endured great cruelty from her alcoholic, narcissistic mother. One

example from Joe Carroll’s letter will suffice here. When Lacy was 8 years old and Darcy 6, on

Sunday mornings, Zita would lock them out of the apartment residence for hours giving Lacy a

quarter to spend for both of them until they were permitted to return in the afternoon. (Ex. 6).

Social worker and longtime friend of Lacy, Anne Libby, writes of Zita’s neglect and emotional

impoverishment of Lacy and Darcy: “as a social worker today I would deem their treatment as a

CPS [Child Protective Services] reportable case.” (Ex. 7).

          As the letters make clear, this emotional abandonment of Lacy continued throughout

Lacy’s adult life and included Lacy’s children as well. Yet, as Zita became infirm and gravely ill

in the last year of her life, Lacy became fully devoted to her care and well-being. As Lacy’s son

Virgil writes:

                 For nearly a year, Zita was in various hospitals, nursing homes, rehabilitation
                 centers, and ultimately, hospice care. Throughout the entire process, my mom
                 checked on Zita daily, visited her, managed her care, encouraged me to visit her
                 (which I did) and responded to a lifetime of maternal disinterest with boundless
                 compassion.
(Ex. 2)

    2. Good Deeds and Devotion to Others

          Joe Carroll writes that Lacy “overcame the hurdle of a spiteful and uncaring mother” to

evolve into “a joyful optimistic person who brings demonstrable benefit to the world around

her.” (Ex. 6).



                                                  4
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 9 of 22



        The core of Lacy’s life has been an exceptional devotion to helping others and trying to

make life better for them. Depicting this generosity of spirit, Lacy’s daughter Eliza writes: “This

is simply the way Lacy is wired.” (Ex. 1). This innate desire to help others is not limited to

family; it encompasses friends, strangers, and the community. As the letters demonstrate, her

many good deeds include saving a life, saving a friend’s business, providing vital emotional

support when needed by her friends, opening her home to friends and even strangers at critical

times for them, and through her art world work, helping struggling artists survive and mentoring

them.

        Joe Carroll, who has known Lacy since high school and with whom Lacy has lived since

2009, recounts how Lacy saved his life when they were in high school:

                In 1974 (age 18) she saved my life after I fell down an entire flight of wet,
                concrete stairs at a drunken loft party in lower Manhattan. I was unconscious and
                was later told that I had not been breathing when Lacy pushed her way through
                the stunned/paralyzed crowd of onlookers to give me mouth to mouth
                resuscitation which saved my life. It was now the wee hours of the morning and I
                was too stubborn to go to the emergency room, so she stayed with me all night,
                keeping me awake to control for a concussion. The next day she took me to my
                doctor, Kevin Cahill, for an exam. He diagnosed a concussion.
(Ex. 6).

        Mimi Scully, a friend for nearly forty years, describes how Lacy stepped in to help nurse

her back to health after Ms. Scully was hit by a speeding car in Manhattan and rushed to the

emergency room, where Lacy came and oversaw her care there. Sent home for the next week, as

she lay “frightened and in excruciating pain,” Lacy became her “sole caregiver for more than a

week.” She states: “I simply do not know how I could have managed without Lacy as my

Florence Nightingale.” (Ex. 8).




                                                 5
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 10 of 22



       Michael Lopez, a hair stylist whom Lacy has known more than thirty years, writes in his

letter that Lacy “saved my business.” (Ex. 9). After 9/11, his clients would not travel downtown

to his salon and “[s]uddenly I had no clients and no income.” Characteristically, without being

asked, she opened up her home and threw a party for him, where he gave haircuts to a dozen of

Lacy’s friends whom she had invited to the party enabling him to make many new clients. Lacy

said “this is what we do for people we love.” Echoing other letter writers, Mr. Lopez states “she

has made a difference in all of our lives. She is always the first to lend a helping hand.”

       Eliza’s letter states that “[t]hroughout my life she has taken my friends under her

maternal wing.” (Ex. 1). She poignantly describes how Lacy would allow her friend Ariel who

did not have much money to stay at her apartment for a lengthy period of time and even hosted

Ariel’s family in her apartment. She relates that during college “she became like a second mom

to my friend Henry.” When Henry’s mother died of cancer, overwhelmed, he “took a year off

from college to live in New York. Lacking the funds to do this, Lacy provided him a job as an

assistant, and even allowed him to live in her apartment for a few weeks.” Eliza further discusses

other friends struggling with financial problems whom Lacy “took under her wing,” treating one

“like her son,” “developing a beautiful friendship with another,” and providing employment to

another.

       Nyisha Randall, the mother of Silver Rose, a Spence School friend of Eliza from the time

they were both six, movingly describes her gratitude to Lacy for watching out for Silver Rose

because of Ms. Randall’s inability to pick her up after school or attend school events. She writes:

               Although my daughter Silver Rose had other friends and play dates with Spence
               students, Lacy Doyle was the only parent in 13 years that ever saw to it that she
               was brought home safely back to our house in Harlem.
(Ex. 10).

                                                  6
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 11 of 22



She also describes how Lacy stepped in for her at school events so that Silver Rose “wouldn’t

feel left out.” Eliza, discussing this in her letter, states: “perhaps, my mom extended herself so

much for Silver Rose, seeing that Silver was essentially ‘orphaned’ at a family event and not

wanting Silver to feel the same alienation and embarrassment as she had” because of Zita’s

absence. (Ex. 1).

       Susan Powers, a clinical psychologist and older sister of Joe Carroll, describes her

gratitude for Lacy’s selfless help with her troubled granddaughter C          (Ex. 3). C     ’s mother

died at an early age. When she was young, Ch          together with her older sister, lived with their

father until Ms. Powers was able to gain custody of them two years later. In those two years

C     struggled with her mother’s death, substance abuse and behavioral issues. Living and

working in Sag Harbor, Ms. Powers was unable to provide the support that C              needed and did

not get from her father. She writes:

                Thankfully, Lacy’s home was always open to C          with a safe place to sleep and
                a home-cooked meal. In the two years before I gained custody, I think that C
                must have spent an average of two days a week with Lacy. That Lacy would so
                selflessly take in a troubled teen and help provide her with a stable loving home
                while raising her own kids speaks volumes about her generous character. I cannot
                overemphasize how much it meant to me that Lacy gave C            a safe space
                during what was a very difficult time for my family.
(Ex. 3).

       So ingrained in Lacy is her devotion to others that longtime friend Mimi Scully regards

Lacy as “the sister I never had.” She describes how during grief-stricken periods in her life

caused by the loss of two husbands to grave illness, Lacy provided critical emotional support for

her, even coming from overseas with her young children to stay with Ms. Scully. She writes:

“She…carried me through two very sorrowful periods in my life…I could not have carried on

without her support.” (Ex. 8).

                                                  7
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 12 of 22



        Yet another example of Lacy’s compassion is her devotion to Alison Hayward, her

father’s companion, as related in the letter from Joe Carroll. (Ex. 6). Ms. Hayward lived with

Lacy’s father, Arthur Davisson, in California from the 1970’s until his death from cancer in

2003. When Arthur was diagnosed with cancer in 2002, Alison was then too frail to act as his

caregiver. Lacy flew to her father’s home where she remained for weeks, becoming a primary

caregiver to her father and stabilizing the household which was in shambles because of Alison’s

frail condition.

        Lacy promised her father that she would care for Alison for the rest of Alison’s life and

she did. Lacy, who had inherited the condo where her father lived with Alison allowed Alison

and her blind sister Myra who had moved into the condo after Allen died to live there rent free

for the next eleven years until Alison died, and Myra decided to move out. During those eleven

years, Lacy devotedly oversaw their welfare, overseeing the upkeep of the condo, visiting them

several times per year, arranging needed housekeeper/caretaker services for them and regularly

calling the condo manager to check on the sisters. During that eleven year period, Alison and

Myra were in their late 80’s and 90’s.

    3. Community Service

        Lacy’s commitment to bettering the lives of others extends beyond friends and family.

She has made substantial contributions to the community in promoting racial diversity in

education, housing the homeless and significantly helping the careers of struggling artists.

        Arlene Gibson,                                    , in her letter describes the significant

role that Lacy, in the early 2000’s, as president of the Spence alumnae board and member of the

board of trustees played in the successful efforts to increase student body diversity of Spence.


                                                 8
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 13 of 22



She writes: “this effort took hard work and Lacy was instrumental in achieving these goals.” (Ex.

11). And recognizing that increasing the diversity of the student body alone was not sufficient,

Lacy was also “critical” in the effort to:

               Ensur[e] that all students and their families felt supported and involved in the
               community. Lacy was critical in this effort…Lacy’s efforts were very important
               in forcing us to realize that Spence had not always provided the support necessary
               to make minority students feel welcomed and included.
       Lacy spent significant time in trying to help alleviate the New York City homelessness

problem, as described in the letter to the Court from Janet Desforges. (Ex. 12). Ms. Desforges,

who spent much of her professional career as

                    , volunteered as development chairwoman of the New York Junior League,

an organization which historically had participated in the development of major social welfare

programs in the city.

       In the late 1980’s, “looking for a ‘signature charitable project,’” the Junior League

decided to help address the problem of homelessness for single mothers and their children in the

city, a problem exemplified by “facilities such as the notorious Prince George Hotel…a squalid,

dirty and violent” hotel converted into a homeless shelter with “ no support or social services”

where single mothers were housed. Because of her fundraising experience in the art museum

world, Lacy was appointed head of the fundraising effort for what became known as the Milbank

Pelham Fritz Transitional Housing Project on West 118th Street, a joint initiative with the

Children’s Aid Society and New York City. After the site was purchased from the city for $1,

Lacy, acting with volunteers, worked tirelessly “devoting at least the equivalent of a full work

day each week for the next couple of years” to raise the funds to complete the project.




                                                 9
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 14 of 22



       Not limited to fundraising efforts for the Pelham Fritz project, time consuming as that

was, Lacy spent considerable time working with the Columbia University School for Social

Work to undergo training for herself and provide training for other volunteers to understand “the

nature of the challenges facing homeless families headed by single mothers.” She also visited

homeless families at the Prince George on multiple occasions to observe firsthand the severe

problems of these families and to ensure the availability of the needed support social services for

the homeless families once they moved to Pelham Fritz. The project opened in 1990,

successfully creating 35 units of desperately needed safe transitional housing.

       Of Lacy’s contribution to this estimable project, Ms. Desforges writes:

               [o]ver 1200 families have been “housed and helped” over the past 20 years. The
               success of Pelham Fritz is in no small part due to Lacy’s efforts.
(Ex. 12).
   4. Reputation in the Art World and Significant Efforts to Help Others in the Art
      Community
       Lacy has developed an outstanding reputation in the art world based on her ability,

expertise and integrity. After obtaining a graduate degree in art history, she worked at the

National Endowment of the Arts, as an assistant at a prestigious art gallery, and then had a long

employment at MOMA. In the late 1990’s, at the suggestion of knowledgeable persons in the art

world, she began giving art tours for groups as a business called Artview. Lacy’s art tour

business flourished because her close connections with museum officials and gallery owners in

the city as well as her knowledge of art and her focus were among the most highly regarded in

the city. Her growing reputation was enhanced by prestigious teaching assignments at New York

City museums and art societies in Palm Beach, Florida, where she also spent time.




                                                10
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 15 of 22



       The art tour business ended in 2012 so that Lacy could spend more time on her growing

art consulting business which had developed from her art tours. The art consulting business

involved advising clients on art purchases from galleries. As the letters to the Court from her

clients and colleagues in the art world demonstrate, Lacy was highly valued as a consultant for

her extensive knowledge and judgment. Friend Lucy Holland, a former colleague at                 ,

writes that Lacy “is one of the country’s top contemporary art advisors.” (Ex. 13). Carolyn

Gumpel, whose family was well known in the art world states that Lacy had a “stellar

reputation” in the art world. (Ex. 5). Noor Chadha,

        , observed the “high regard” for Lacy by gallery owners. (Ex. 14).

       It is not just for her expertise that Lacy has been so highly regarded as an art advisor. It is

also because of her honesty in a field in which dishonesty is rife. In the art consultant business,

compensation of the advisor is based on a percentage of the sale price of the art purchased by the

client—the higher the price, the higher the commission to Lacy. Lacy’s friend and client, Mary

Solomon summarizes Lacy’s honesty:

               My professional interaction with Lacy has shown me how special she is in the
               world of art consultants. I have witnessed how many art consultants are focused
               solely on steering their clients to purchase works of well-established, and hence
               more expensive artists. This of course earns those art consultants a larger
               commission on any sales. In contrast, Lacy is most concerned with educating her
               clients about talented emerging artists, both as a way of helping these emerging
               artists and to provide her clients with the best value. I can assure you that this
               dedication to artists and her clients makes her unique in her field.
(Ex. 15).

       Significantly, Lacy has employed her outstanding reputation for expertise and integrity in

the art world to perform extensive good works in the art community by promoting struggling




                                                 11
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 16 of 22



artists and academics beginning their careers. Lacy’s commendable efforts have not only

benefitted these individuals but have also enriched the cultural life of the city.

       As Bill Powers, Joe Carroll’s nephew and a respected gallery owner, writes:

                [T]here is a clichéd vision of the “starving artist.” However, there is more than a
                little truth in this caricature. It is enormously difficult for the vast majority of very
                talented artists to earn a viable living creating art. Lacy…has made it her mission
                to try and support struggling artists in her work as an art consultant.
(Ex. 16).

       Similarly, Joe Carroll, in his letter describes Lacy’s passionate devotion to helping others

in the art world:

                A long list of artists and art industry professionals credit her with their success.
                Lacy has always been passionate about art and believes that talented artists should
                be able earn a living creating art. Lacy pounds the pavement in every
                neighborhood in New York searching out unrecognized artists and little-known
                art galleries. When she finds a talented artist, she works tirelessly to bring those
                artists to the attention of her clients, gallery owners, and museum professionals.
                She also helps to mentor the artists on the business of art, such as pricing and
                marketing, which are often talents that creative types are lacking.

(Ex. 6).

       Demonstrating Lacy’s commitment to helping struggling artists is the story told in Joe

Carroll’s letter of Lacy bringing an art tour group to Chelsea immediately after 9/11. In 2001

Chelsea had not developed into the trendy art gallery venue it now is. Gallery owners there

mainly sold the work of struggling artists and were fearful that 9/11 would collapse their

businesses. Lacy committed to help struggling artists, led art tour groups within days after 9/11

to show support for those artists, and promoted the sale of their work to art tour groups who

frequently purchased art.




                                                   12
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 17 of 22



       Noor Chadha who, after graduating with a Fine Arts degree, began her career

                                , has witnessed Lacy’s “focus on helping emerging artists earn a

viable living creating art. Lacy has always sought out talented but unknown artists and worked

tirelessly to expose their work to her clients and the wider art world.” (Ex. 14).

       In addition to the invaluable help Lacy has given to struggling artists, her ingrained desire

to help others in the art community includes also the valuable mentoring that she has provided to

young professionals just beginning in their careers.

       John Limpert, former director of the                                          for whom Lacy

worked in the 1980s, describes her serving “as a mentor to a number of people in the

department.” (Ex. 17). Noor Chadha, Lacy’s                                 , relates the valuable

advice Lacy gave her outset of her own career as an artist. (Ex. 14). Joe Carroll and Lucy

Holland describe Lacy’s continued mentoring of struggling artists and beginning art

professionals. Ms. Holland, a longtime friend and colleague, writes:

               Lacy’s generous mentorship has continued apace throughout her professional life
               since         …taking on recent grads as her assistants and growing them out of
               her office into their own careers…Lacy is always extending the gift of her
               knowledge to others.
(Ex. 13).

   5. Health Problems

       As stated by Dr. David Younger in his letter to the Court,




                                                 13
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 18 of 22




       B. Nature and Circumstances of The Offense

       By her plea of guilty, Lacy has taken full responsibility for the crime committed by her.

Without in any way intending to diminish the wrongfulness of her conduct, we observe that the

crime to which Lacy pled guilty and is being sentenced here is a false filing of a tax return for the

year 2009 resulting, as stated in the plea agreement, in a stipulated tax loss of no more than

$15,000.

       C. General and Specific Deterrence Factors

       Neither general not specific deterrence is an issue here.

       The offense here is uncharacteristic of Lacy’s life which has been unblemished and, as

discussed above, been one of exemplary devotion to family, friends, and community. There is no

risk of recidivism here.

       Beyond this, Lacy has already suffered significant consequences from her guilty plea.

Her guilty plea in May 2018 received wide coverage in the media, particularly in the art world.



                                                 14
           Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 19 of 22



In addition to the personal humiliation and disgrace caused by this negative publicity, Lacy’s

hard-earned and deserved reputation from thirty-five years in the professional art world has been

damaged, possibly irretrievably. Her art business is in great jeopardy.

       Joe Carroll describes this in his letter to the Court:

                 One of the hardest aspects of the conviction on Lacy has been how it has affected
                 her art consultation business, and, by extension, her ability to assist artists. Lacy
                 has always maintained a sterling representation as an art consultant, including
                 being a member of the highly selective and prestigious Association of
                 Professional Art Advisors. However, as soon as she was convicted, the APAA
                 suspended Lacy from the organization, and a simple Google search for Lacy
                 Doyle returns almost exclusively negative press about Lacy, much of it in art
                 industry publications. Collectors depend on the expertise of reputable art advisors
                 to help them buy art. Having lost her APAA affiliation and due to the negative
                 press, Lacy has seen a sharp drop off in her business. Fearing even a whiff of
                 scandal, at least half of the art galleries that Lacy has previously done business
                 with refuse to speak to her anymore, cutting off crucial avenues for Lacy’s
                 remaining customers to buy and sell their artwork – a source of her commissions
                 – and further restricting Lacy’s ability to operate her business. At this point, Lacy
                 is not sure whether her art consultancy business will be able to survive the
                 damage the conviction has caused to her reputation. As painful as it has been to
                 see her hard earned and deserved reputation suffer, it has especially painful to
                 Lacy because she is no longer able to provide struggling artists with the same
                 access to the customers, galleries, and curators who now shun her because of the
                 conviction.
(Ex. 6).
       In addition to the public humiliation and crippling of her business as a result of her felony

conviction, Lacy has also suffered other significant consequences as a result of her guilty plea in

May. Lacy had maintained a long-term banking relationship with Chase for both her business

and personal accounts. Following Lacy’s conviction, Chase informed her in late August that it

would terminate her accounts as of October 20, 2018.

           Lacy immediately began trying to open new bank accounts well in advance of this

October 20 termination date set by Chase. This process was hindered by the fact that many

banks Lacy approached refused to open accounts for her after a due diligence search by them
                                                  15
        Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 20 of 22



disclosed her felony conviction. After spending many days in this effort to open new accounts,

she was finally able to do so. In her belief that Chase would not terminate her accounts until

October 20, Lacy had written checks on the Chase accounts to open these new accounts.

Suddenly, without any warning, on September 20 Chase terminated Lacy’s accounts.

       Chase’s early termination threw Lacy’s financial life into chaos. The outstanding checks

that Lacy had written to open new bank accounts bounced. And checks she had written on the

Chase accounts to vendors for the conduct of her daily life based on Chase’s October 20

termination date also bounced. Creating even further chaos, Chase terminated Lacy’s online

access to her accounts at the time it terminated her bank accounts, thus making it impossible for

her to have timely notice of which checks would bounce so that she could issue replacement

checks on the new accounts. Nor was she able to ascertain which of the numerous “auto-pay”

recipients had not been paid from her accounts. As of the date of submission of this

memorandum, Lacy is still waiting for Chase to provide her with records from her accounts so

that she can address the havoc it caused in her life by Chase terminating her accounts early and

without warning.

       Additionally, after Lacy’s guilty plea the brokerage firm where she had her retirement

accounts terminated those accounts. Searching for a new brokerage firm, she learned that no

brokerage firm would open an account for her because of her felony conviction. She then

struggled to find a financial entity to which she could transfer these retirement accounts.

       In short, the collateral consequences of Lacy’s felony conviction have already had severe

repercussions for her.




                                                16
         Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 21 of 22



        Finally, with respect to deterrence, we note that Lacy has already satisfied the financial

obligations imposed upon her by the plea agreement. Under that agreement she is required to

make restitution in the amount of tax due and penalties and interest thereon for the calendar years

2007 through 2016 as determined by IRS. IRS has determined that sum to be $238,444.36, of

which $115,326.75 constitutes civil penalties. Lacy has paid this $238,444.36 sum by check sent

to “United States Treasury” prior to sentencing on October 30.2 Lacy has thus demonstrated

acceptance of responsibility by making the IRS whole prior to sentencing through payment of the

tax together with interest and penalty prior to sentencing.

        In sum, we respectfully submit that the concepts of general and specific deterrence are

adequately served by a sentence of probation without home confinement here. We observe here

the Supreme Court’s recognition in Gall v. United States, 552 U.S. at 48, that a sentence of

probation is punishment amounting to a “substantial restriction of freedom.” Moreover, even a

probationary sentence carries a deterrent effect for potential tax offenders.

        D. Avoiding Unwanted Disparities

        § 3553(a) requires the sentencing court to consider the need to avoid unwarranted

sentencing disparities.

        To our knowledge there have been no custodial sentences imposed in any prosecution for

tax-related offenses based on undisclosed foreign accounts in which the sentencing guidelines

were as low as the level here—10. Accordingly, consideration of this factor supports the

imposition of a sentence of probation here.



2
  This payment was made by a certified check sent to IRS on October 24, 2018 from Ryan DiPeri of the Bederson
firm, accountants for Lacy Doyle. The certified check was drawn on a Hafetz & Necheles escrow account for Lacy.
A copy of the check sent to IRS by Mr. DiPeri is attached to his letter to IRS. (Ex. 19).

                                                      17
Case 1:16-cr-00506-ALC Document 108 Filed 10/24/18 Page 22 of 22
